Walker, Chancellor
(dissenting). I dissent from the opinion in so far as it says that the judgment under review should be affirmed, for the reasons expressed in the opinion of the Supreme Court concerning the charge to the jury, as I think the charge is right and that the Supreme Court’s judgment of reversal should be itself reversed. So far as the practice questions are concerned, I concur in the opinion.
Justices Kalisch and Black authorize me to say that they concur in this view.
For affirmance — Parker, Bergen, Katzenbach, White, Heppenheimer, Ackerson, Van Buskirk, JJ. 7.
For reversal — The Chancellor, Kalisch, Black, JJ. 3.